 284317 NLRB No. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent's answers also deny the appropriateness of theunit. However, by entering into a Stipulated Election Agreement in
the underlying representation proceeding, the Respondent agreed that
the unit was appropriate. We therefore find that the Respondent's de-
nial in this regard does not raise any issue warranting a hearing in
this proceeding.2In its response to the Notice to Show Cause, the Respondent sub-mits that, on information and belief, the Union has been placed in
``receivership'' since the March 1993 election. The Respondent con-
tends that it should therefore not be required to bargain with the
Union or that a hearing on the issue should be held. The Respondentfails to set forth any facts as to the nature or date(s) of the ``receiv-
ership,'' however, or to support its contentions with any legal au-
thority. We accordingly reject the Respondent's contentions and find
that the Respondent has failed to raise any issue warranting a hear-
ing in this proceeding. Cf. Chicago Tribune Co., 298 NLRB 1082fn. 2 (1990), enfd. 943 F.2d 791 (7th Cir. 1991).Wintz Distribution Company and General Team-sters Local Union No. 836, an affiliate of the
International Brotherhood of Teamsters, AFL±
CIO. Case 9±CA±32604April 28, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, BROWNING, ANDCOHENPursuant to a charge filed by the Union on February7, 1995, the General Counsel of the National Labor
Relations Board issued a complaint on March 13,
1995, alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain following the
Union's certification in Case 9±RC±16161. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer and an amended answer admitting in part and de-
nying in part the allegations in the complaint and sub-
mitting affirmative defenses.On April 7, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On April 11, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On April 25, 1995, the Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answers and response to the Notice to ShowCause, the Respondent admits its refusal to bargain,
but attacks the validity of the certification on the basis
of its objections to the election.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding.2We therefore find that the Respondent hasnot raised any representation issue that is properly lit-igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith its principal place of business in St. Paul, Min-
nesota, has been engaged in furnishing personnel to
companies engaged in trucking, distribution, and
warehousing operations, including its Cincinnati, Ohio
and Dayton, New Jersey facilities involved in this pro-
ceeding. During the 12 months preceding the issuance
of the complaint, the Respondent, in conducting its op-
erations, performed services valued in excess of
$50,000 for customers outside the State of Minnesota.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held March 27 and 28, 1993,the Union was certified on April 20, 1994, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time drivers em-ployed by [Respondent] and assigned to Cin-
cinnati, Ohio and Dayton, New Jersey, excluding
all dispatchers, office clerical employees, all other
employees, guards and supervisors as defined in
the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout August 10, 1994, the Union, by letter, and onnumerous occasions thereafter, requested the Respond-
ent to bargain and, since about August 10, 1994, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act. 285WINTZ DISTRIBUTION CO.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after August 10, 1994, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Wintz Distribution Company, St. Paul,
Minnesota, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with General TeamstersLocal Union No. 836, an affiliate of the International
Brotherhood of Teamsters, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time drivers em-ployed by [Respondent] and assigned to Cin-
cinnati, Ohio and Dayton, New Jersey, excluding
all dispatchers, office clerical employees, all otheremployees, guards and supervisors as defined inthe Act.(b) Post at its facilities in Cincinnati, Ohio, andDayton, New Jersey, copies of the attached notice
marked ``Appendix.''3Copies of the notice, on formsprovided by the Regional Director for Region 9, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with General Team-sters Local Union No. 836, an affiliate of the Inter-
national Brotherhood of Teamsters, AFL±CIO as the
exclusive representative of the employees in the bar-
gaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time drivers em-ployed by us and assigned to Cincinnati, Ohio and
Dayton, New Jersey, excluding all dispatchers, of-
fice clerical employees, all other employees,guards and supervisors as defined in the Act.WINTZDISTRIBUTIONCOMPANY